DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
	The abstract contains more words than the allowable guideline. Appropriate correction is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6, 8-10, 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOKURYO [US 2014/0289475] in view of Asano et al. [US 2018/0260334].
Claim 1 is rejected over KOKURYO and Asano.
KOKURYO teaches “A method for establishing an index file, comprising: in response to receiving a data block to be stored, determining first verification information for verifying the data block and a first storage address for storing the data block;” as “A first index management unit obtains a first index that indicates an index of the cache memory from the first address by a hash function,” [¶0017] (First verification information is the said hash function.)
“based on the first verification information, determining an index entry for the data block and a second storage address for storing the index entry, wherein the index entry includes the first verification information and the first storage address, and the index entry will be included in the index file,” as “and stores a tag of the first address in the index that is indicated by the first tag in the cache memory.” [¶0017]
“based on the index entry and the second storage address, determining second verification information; and” as “A second address generation unit generates a second address the tag of which is different from that of the first address, from the first address. A second index calculation unit obtains a second index that indicates an index of the cache memory from the second address by the hash function.” [¶0017]
“based on the second verification information and historical verification information for the index file, determining third verification information for verifying the index file.” as 
KOKURYO does not explicitly teach and wherein determining the second storage address comprises determining an offset address of the index entry in the index file;
However, Asano teaches “and wherein determining the second storage address comprises determining an offset address of the index entry in the index file;” as “the controller adds a set of entries to the second look up table containing the namespace identifier and a pointer to the logical cluster address for each of the subset of the plurality of units of storage.” [¶0006] and “An address in the address space includes the namespace identifier NSID 210 and a logical address 220 within the namespace (also referred to as an offset or an offset within the namespace).” [¶0040] (The second storage address requires lookup into a table (i.e., storage) containing the namespace identifier (i.e., the offset))
KOKURYO and Asano are analogous arts because they teach storage system and accessing storage data via indexing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kokuryo and Asano before him/her, to modify the teachings of Kokuryo to include the teachings of Asano with the motivation of increase the flexibility of operation of the device by enabling re-sizing of logical address namespaces. [Asano, ¶0001]
Claim 2 is rejected over KOKURYO and Asano.
“wherein determining the first verification information comprises: performing a first hash operation on the data block to determine the first verification information.” as “obtaining a first index that indicates a first cache index of the cache memory that includes a plurality of ways from the first address by a hash function;” [¶0021] 
Claim 3 is rejected over KOKURYO and Asano.
KOKURYO teaches “wherein determining the second storage address comprises: performing a second hash operation on the first verification information; and based on a result of the second hash operation, determining an offset address of the index entry in the index file.” as “obtaining from the second address by the hash function a second index that indicates a second cache index of the cache memory;” [¶0021] 
Claim 4 is rejected over KOKURYO and Asano.
KOKURYO teaches “wherein the index entry further includes the second storage address, and wherein determining the second verification information comprises: generating the second verification information by performing a third hash operation on the first verification information, the first storage address, and the second verification information in the index entry.” as “the prefetch unit 3 outputs the third prefetch address to the hash circuit 44 that corresponds to the way #3.” [¶0078] 
Claim 6 is rejected over KOKURYO and Asano.
KOKURYO teaches “wherein determining the third verification information comprises: generating the third verification information by performing an XOR operation on the second verification information and the historical verification information.” as “The hash circuit 2 calculates a hash value by obtaining exclusive OR (XOR) of the bits of the value 211 to 215, and the value 221.” [¶0036] 
Claim 8 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 1.
Claim 9 is rejected over KOKURYO and Asano.
KOKURYO teaches “wherein the at least one index entry includes multiple index entries, and” as “In FIG. 6, "p-1" to "p-5" are tags that are arranged so as to correspond to a series of indexes that start at "a".” [¶0010] (A series of indexes implies multiple index entries.)
“wherein determining the second verification information comprises: generating multiple verification values based on the multiple index entries and multiple second storage addresses for storing the multiple index entries;” as “In addition, "q-1" to "q-5" are also tags that are arranged so as to correspond to a series of indexes that start at "a". When the hash function is not used, pieces of data of the tags "p-1" to "p-5" and pieces of data of the tags "q-1" to "q-5" are stored in entries of different ways of the same index numbers. That is, in the cache tag array 902, as illustrated in FIG. 6, each of the tags "p-1" to "p-5" and each of the tags "q-1" to "q-5" are arranged in the way direction. Therefore, in FIG. 6, in a case in which the hash function is not used, when five pieces of data of addresses having the same indexes are specified, cache mishit occurs.” [¶0010]
“and determining the second verification information by performing an XOR operation on the multiple verification values.” as “The hash circuit 2 calculates a hash value by obtaining exclusive OR (XOR) of the bits of the value 211 to 215, and the value 221.” [¶0036]
Claim 10 is rejected over KOKURYO and Asano.
KOKURYO teaches “determining that the index file is correct according to a determination that the second verification information matches the third verification information.” as “A determination unit determines whether the first index and the second index are matched to each other.” [¶0017]
Claim 12 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 1.
Claim 13 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 2.
Claim 14 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 3.
Claim 15 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 4.
Claim 17 is rejected over KOKURYO and Asano with the same rationale of rejection of Claim 6.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOKURYO [US 2014/0289475] in view of Asano et al. [US 2018/0260334] and in further view of Navon et al. [US 2020/0004540].
Claim 5 is rejected over Kokuryo, Asano and Navon.
The combination of Kokouryo and Asano does not explicitly teach storing the third verification information in the historical verification information.
However, Navon teaches “storing the third verification information in the historical verification information.” as “Once the index value is calculated, the controller is then configured to retrieve, from an entry in the prior read command data structure indexed by the calculated index value, address data representative of a sequence of historical next read commands associated with the calculated index value.” [¶0030] 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kokuryo, Asano and Navon before him/her, to modify the teachings of combination of Kokuryo and Asano to include the teachings of Navon with the motivation of predicting and pre-fetching data for read commands may provide for significant performance benefits when the predictions are correct. [Navon, ¶0105]
Claim 16 is rejected over Kokuryo, Asano and Navon with the same rationale of rejection of Claim 5.
Claims 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOKURYO [US 2014/0289475] in view of Asano et al. [US 2018/0260334] and in further view of Shamis et al. [US 2016/0371291].
Claim 7 is rejected over Kokuryo, Asano and Shamis.
The combination of Kokouryo and Asano does not explicitly teach storing the third verification information in a header of the index file.
However, Shamis teaches “storing the third verification information in a header of the index file.” as “As described with respect to FIG. 3, hash store 300 can be a single file having a header, a hash, a hash metadata portion, and a hash data portion.” [¶0027]
Kokuryo, Asano and Shamis are analogous arts because they teach storage system and accessing storage data via indexing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kokuryo, Asano and 
Claim 11 is rejected over Kokuryo, Asano and Shamis.
The combination of Kokouryo and Asano does not explicitly teach storing the third verification information in a header of the index file.
However, Shamis teaches “acquiring the third verification information from a header of the index file.” as “As described with respect to FIG. 3, hash store 300 can be a single file having a header, a hash, a hash metadata portion, and a hash data portion.” [¶0027]
Kokuryo, Asano and Shamis are analogous arts because they teach storage system and accessing storage data via indexing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kokuryo, Asano and Shamis before him/her, to modify the teachings of combination of Kokouryo and Asano to include the teachings of Shamis with the motivation of write operations are minimized or optimized, and/or the time required to perform the necessary write operations is minimized. [Shamis, ¶0021]
Claim 18 is rejected over Kokuryo, Asano and Shamis with the same rationale of rejection of Claim 7.
Response to Arguments
Applicant's arguments filed on 10/28/2021 have been fully considered but they are not persuasive. 
the second address of Kokuryo does not store the index entry. Examiner respectfully disagrees.  As per Kokuryo’s drawing Fig. 1, second address is stored in the pre-fetch unit (element 3), which is a temporary storage. 
Applicant’s second argument in page 12 and 13 regarding Claims 5 and 16 is not specific to any art or didn’t specify which limitation is not taught by the specific prior art. Examiner believes the mapping is correct. Navon teaches calculated index value, address data representative of a sequence of historical next read commands associated with the calculated index value, which is a verification information.
Applicant’s third argument in page 13 is: it is not clear from Shamis' paragraph [0027], what the Examiner would consider to be equivalent to the claimed index file. Examiner would like to clarify, the hash, metadata and the hash data portion are stored in a file and used as index.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASUD K KHAN/            Primary Examiner, Art Unit 2132